Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are presented for examination.
As to claim 4, “PISN” is treated as “Physical Interrupt Source Number”.   Applicant should consider explicitly defining an acronym prior to first use.

Specification
The disclosure is objected to because of the following informalities: In paragraph 35, “If all high priority interrupts will fit then the interrupt manager assigns high priority interrupts first to a physical interrupt and then round-robin assigns the low priority interrupts to any remaining physical interrupts. If all high priority interrupts will not fit individually within available physical interrupts” should read “If all high priority interrupts will fit then the interrupt manager assigns high priority interrupts first to a physical interrupt source number and then round-robin assigns the low priority interrupts to any remaining physical interrupt[[s]] source numbers.  If all high priority interrupts will not fit individually within available physical interrupt[[s]] source numbers” since the assignment refers to assigning interrupts of specific priority to PISNs [paragraph 35 lines 1-7], more specifically the assignment/association of interrupt(s) to PISN(s) that subsequently map(s) to LISN(s) of a particular VM.  
Appropriate correction is required.


Claim Objections
Claims 2-4, 11-13 and 18-20 are objected to because of the following informalities:  
As to claim 2, “the physical interrupts” should consistently read --the interrupts-- for consistency.  
As to claim 3, “each interrupt” should read --each of the interrupts--.
As to claim 4, lines 1-3, “a physical interrupt” should read --a physical interrupt source number-- and “remaining physical interrupts” should read --remaining physical interrupt source numbers-- since the assignment refers to assigning interrupts of specific priority to PISNs [see objection to specification above].
As to claims 11 and 18, these claims are objected to for the same reason as claim 2 above. 
As to claims 12 and 19, these claims are objected to for the same reason as claim 3 above.
As to claims 13 and 20, these claims are objected to for the same reason as claim 4 above.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2-4, 6-7, 11-13 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
The following limitations lack antecedent basis:
As to claim 7, “the data bus”.

The following limitations are unclear:
As to claim 2, it is unclear to the examiner how physical interrupts are “assigned” to an I/O adapter.  In light of applicant’s specification [US PG Pub. 2021/0034390], an interrupt can be raised in a processor by an I/O adapter [paragraph 24, lines 6-11] and assignment of interrupt refers to mapping of the interrupt or representation of the interrupt with a PISN for subsequent mapping to a LISN in a VM [Fig. 2 and corresponding text].  For examination purpose, the limitation is treated as “assign the interrupts to” a PISN, LISN or VM for the remainder of this office action.
As to claims 3-4 and 6-7 these claims are rejected based on dependency.
As to claims 11-13 and 18-20, these claims are rejected for the same reason as claims 2-4 and 6-7 above.
As to claim 7, it is additionally rejected because it is unclear to the examiner how further elaborating a/the “data bus” fit into the apparatus claim since it was neither functionally nor structurally tied to the apparatus.  For 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “When I/O Interrupt Becomes System Bottleneck: Efficiency and Scalability Enhancement for SR-IOV Netowork Virtualization” to Li et al. (hereafter Li).

As to claim 1, Li teaches the invention as claimed including an apparatus comprising: 
at least one processor; 
a memory coupled to the at least one processor; and 
an interrupt manager residing in the memory and executed by the at least one processor [p.1190, section 5 Evaluation, subsection 5.1 Experimental Setup, server machine(s) with CPU, 

As to claim 2, Li teaches the invention as claimed including wherein the hint data includes hints to the priority of the interrupts to more efficiently assign the physical interrupts to an I/O adapter [pp.1187-1188, section 4.2 Coarse Grained Interrupt Rate Control, categorizing of I/O traffic and assigned ITR based on category].  

As to claim 3, Li teaches the invention as claimed including wherein the hint data is a table with a priority level for each interrupt.

As to claim 8, Li teaches the invention as claimed including wherein the input/output traffic metrics comprise latency of data transfers [pp.1187-1188, section 4.2 Coarse Grained Interrupt Rate Control, traffic categorization based on latency], usage levels of an adapter input/output (I/O) path [p. 1189, section 4.3.2 AIR Control Algorithm, Fig. 6 and corresponding text, throughput of a data path], and transfers per unit of time [p. 1189, section 4.3.2 AIR Control Algorithm, Fig. 6 and corresponding text, throughput of a data path in a timing interval].  

As to claim 9, Li teaches the invention as claimed including wherein the input/output adapter is a single-root I/O virtualization adapter [abstract].  

Allowable Subject Matter 
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4 and 6-7 are allowable by overcoming the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection above and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10 and 14-17 are allowed.
Claims 18-20 are allowable by overcoming the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection above.

The following is a statement of reasons for the indication of allowable subject matter: 
The prior arts of record when taken individually or in combination do not expressly teach or render obvious, in the context of the claims taken as a whole, the invention as recited in claims 4-5, 10 and 18 as a whole. 
Dynamically assigning interrupts from an SR-IOV adapter to VM(s) based on traffic metrics and data collected by a VF driver [pp.1187-1188, section 4.2 Coarse Grained Interrupt Rate Control; pp. 1188-1189, section 4.3.2 AIR Control Algorithm, interrupt rate based in part on data obtain in VF driver] was disclosed in “When I/O Interrupt Becomes System Bottleneck: 
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skill in the art before the effective filing date of the claimed invention would have combined them to arrive at the present invention as recited in the context of claims 4-5, 10 and 18 as a whole.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING YUAN WU whose telephone number is (571)272-3776.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QING YUAN WU/Primary Examiner, Art Unit 2199